Order reversed and new trial granted, with costs to appellant to abide event. Held, the complaint states a cause of action for criminal conversation. Had it also stated the usual counts for alienation of affections there would have been no doubt on the trial that the plaintiff was entitled to Have the questions of fact submitted to the jury. The proof being somewhat indefinite and inconclusive, the motion for nonsuit was granted and a subsequent motion for a new trial denied. In applying the rule that on a nonsuit the plaintiff is entitled to the most favorable construction that can fairly be drawn from the evidence, we believe there was sufficient evidence to warrant the submission to the jury of the questions of fact as to whether on the occasions testified to in 1918 and 1919 the defendant had illicit relations with the plaintiff’s wife and thereby debauched her and alienated her affections from him. All concur, Kruse, P. J., not sitting.